           Case 2:17-cv-00692-APG-PAL Document 78 Filed 11/16/18 Page 1 of 4
     Andras F. Babero, Esquire
 1   9101 West Sahara Avenue
     Suite 105-340
 2   Las Vegas, Nevada 89117
     Telephone: (702) 277-9943
 3   E-mail: andrasbabero@hotmail.com
     Attorney for Defendants,
 4   Simon S. Abraham and
     KDA Holdings LLC
 5

 6                               UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8

 9   EZRA ILANI and CATHY ILANI, individuals

10                                    Plaintiffs

11          v.

12   SIMON       S.   ABRAHAM,       an     individual;      KDA

13   HOLDINGS         LLC,   a   domestic    limited      liability CASE NO.: 2:17-cv-00692-APG-PAL

14
     company; KING SOLOMONS TREASURES, LLC, a

     domestic limited liability company; 777 HOLDINGS
15
     INTERNATIONAL LTD, LLC, a domestic limited
16
     liability company; AMASIAN GEM CORPORATION
17
     OF NEVADA, a domestic corporation; LE SIMONE
18
     JEWELRY LTD., a domestic corporation; KING
19
     DAVID’S RIVER OF GOLD LLC, a domestic limited
20
     liability company; JEWELRY JUDGE OF LAS
21
     VEGAS LLC, a domestic limited liability company;
22
     LAS VEGAS JEWELRY BROKER, LLC, a domestic
23
     limited liability company;      JOEL LACKEY, an
24
     individual; Doe Defendants I through X, inclusive; and
25
     Roe Corporations A through Z, inclusive.
26                                        Defendants.
27

28
                                                       [1]
               Case 2:17-cv-00692-APG-PAL Document 78 Filed 11/16/18 Page 2 of 4

 1   SIMON S. ABRAHAM, individually; and KDA

 2   HOLDINGS LLC, a Nevada limited liability company,

 3

 4                          Defendants and Counterclaimants

     v.
 5
     EZRA ILANI and CATHY ILANI, individually,
 6
                            Plaintiffs and Counterdefendants
 7

 8

 9   SIMON S. ABRAHAM, individually; and KDA
10   HOLDINGS LLC, a Nevada limited liability company,
11                          Third-Party Plaintiff
12   v.

13

14   ADRIÁN MARCEL CAZARES, individually; and

15   CAZARES RESORTS LLC, a Nevada limited liability

16   company,

17
                            Third-Party Defendant.

18
                              PROPOSED STIPULATION TO CONTINUE HEARING
19
               IT IS HEREBY STIPULATED by and between the parties, Plaintiffs, EZRA ILANI and
20
     CATHY ILANI (hereinafter collectively referred to as the "Plaintiffs") and Defendants, KDA
21
     Holdings, LLC and Simon S. Abraham (hereinafter collectively referred to as the "Defendants”),
22
     by and through their respective attorneys of record as follows:
23

24
          1.   The purpose for this Stipulation is to continue the hearing currently set for November 27,
25
               2018, at 10.00 A.M., due to Defendants’ counsel having a conflict with another hearing
26
               set for the same day and time.
27

28
                                                       [2]
          Case 2:17-cv-00692-APG-PAL Document 78 Filed 11/16/18 Page 3 of 4

 1   2.   The Plaintiffs’ and Defendants’ respective counsel conferred on November 14, 2018, via

 2        e-mail, and determined that they would be available to attend a continued hearing at any

 3        time set by the Court from November 28, 2018 through December 7, 2018.

 4
     3.   The Parties also agree that, should any of the above-referenced proposed dates be
 5
          inconvenient or unacceptable for any reason, the Court has the discretion to set other
 6
          dates which are more convenient or acceptable.
 7

 8
                                                        Respectfully submitted,
 9

10
          Dated this 16th day of November 2018.         /s/Andras F. Babero, Esquire
11                                                      Andras F. Babero, Esquire
                                                        Nevada Bar No.: 1658
12                                                      The Law Office of Andras F. Babero
                                                        9101 West Sahara Avenue
13                                                      Suite 105-340
                                                        Las Vegas, Nevada 89117
14                                                      Attorney for Defendants,
                                                        Simon S. Abraham and
15                                                      KDA Holdings LLC

16

17
          Dated this 16th day of November 2018.         /s/Matthew T. Dushoff, Esquire
18                                                      Kolesar & Latham
                                                        Nevada Bar No.: 4975
19
                                                        400 South Rampart Boulevard
20
                                                        Suite 400
                                                        Las Vegas, Nevada 89145
21                                                      Attorney for Plaintiffs
                                                        Ezra Ilani and Cathy Ilani
22

23

24

25

26

27

28
                                                  [3]
           Case 2:17-cv-00692-APG-PAL Document 78 Filed 11/16/18 Page 4 of 4

 1

 2                                       PROPOSED ORDER

 3         The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby

 4   issues an Order to continue the hearing on Plaintiffs’ Motion for Order to Show Cause, and

     Defendants’ Motion for Protective Order until the 4th day of December, 2018, at the hour of
 5
     10:45 A.M.
 6
            It is so Ordered.
 7
            Dated this 19tth day of November 2018.
 8

 9                                             __________________________
                                               Magistrate Judge Peggy A. Leen
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  [4]
